—Order unanimously affirmed with costs. Memorandum: Supreme Court properly granted plaintiffs’ motion for a protective order and denied defendants’ cross motion for an order compelling plaintiffs to comply with the discovery demands. Defendants made no factual showing of special, unusual or extraordinary circumstances warranting further discovery (see, Gould v Marone, 197 AD2d 862; S.A.B. Enters. v Village of Athens, 178 AD2d 820; Spinosa v Hartford Fire Ins. Co., 114 AD2d 633; Bandike Assocs. v B.B.M. Realty Corp., 55 AD2d 999). (Appeal from Order of Supreme Court, Erie County, Doyle, J.—Discovery.) Present—Green, J. P., Balio, Wesley, Callahan and Doerr, JJ.